COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


FUSION INDUSTRIES, LLC,                           §            No. 08-20-00105-CV

                        Appellant,                §               Appeal from the

v.                                                §             143rd District Court

EDGARDO MADRID & ASSOCIATES,                      §          of Reeves County, Texas
LLC,
                                                  §          (TC# 19-10-23239-CVR)
                        Appellee.
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the February 2, 2020,

default judgment is REVERSED ONLY AS BETWEEN MADRID AND FUSION, and we

REMAND to the trial court with instructions to enter a judgment in accordance with the agreement

of the parties. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.